IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                         __________________

                             No. 95-11145
                         Conference Calendar
                          __________________


CAJETAN UCHE ODUEZE,

                                      Plaintiff-Appellant,

versus

ARTHUR STRAPP, District Director, Immigrations
and Naturalization Service,

                                      Respondent-Appellee.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:93-CV-2447-R
                        - - - - - - - - - -
                           April 16, 1996
Before DUHÉ, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Cajetan Uche Odueze has appealed the dismissal of his 28

U.S.C. § 2241 petition for a writ of habeas corpus for lack of

jurisdiction.   Odueze contends that the district court should

have transferred the case to the Western District of Texas.    The

dismissal of the petition was without prejudice and Odueze has

not suggested why the interest of justice would be served by

transfer instead of dismissal.    See 28 U.S.C. § 1631.




     *
       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
                          No. 95-11145
                               -2-

     Odueze’s appeal is frivolous and is DISMISSED.   Howard v.

King, 707 F.2d 215, 219-20 (5th Cir. 1983); see 5th Cir. R. 42.2.



We caution Odueze that any additional frivolous appeals filed by

him will invite the imposition of sanctions.   To avoid sanctions,

Odueze is further cautioned to review any pending appeals to

ensure that they do not raise arguments that are frivolous

because they have been previously decided by this court.

     APPEAL DISMISSED.